UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON CAMACHO and on behalf of all other
persons similarly situated,
                                    Plaintiﬀ,
                                                                           OPINION AND ORDER
                         – against –                                           18 Civ. 10600 (ER)

EMERSON COLLEGE,
                                     Defendant.


Ramos, D.J.:

         Emerson College, with its main campus in Boston, Massachusetts, participated in a

college fair in Manhattan. Later that same month, it was served with a complaint alleging that a

blind New Yorker, Jason Camacho, had attended that fair, gone to Emerson’s website, and run

into several web-design-based barriers that prevented him from accessing information through

his screen-reader software. Emerson now moves this Court to dismiss Camacho’s amended

complaint because the Court does not have personal jurisdiction over it and because Camacho

has failed to allege injury suﬃcient to convey standing. �e Court ﬁnds that it does not have

personal jurisdiction and, on that basis, GRANTS Emerson’s motion. 1

I.       BACKGROUND

         Emerson College is a post-secondary school chartered under the laws of the

Commonwealth of Massachusetts and with a main campus in Boston. Decl. of Soﬁya

Cabalquinto (“Cabalquinto Decl.”) ¶¶ 3, 4, Doc. 26. It has no campuses, oﬃces, bank accounts,




1
  In light of Camacho’s submission of a declaration providing factual support for this Court’s jurisdiction, Doc. 31, it
is likely that he has Article III standing to bring this lawsuit. But, given the Court’s ﬁnding that it does not have
personal jurisdiction over Emerson, the Court does not decide the issue of subject-matter jurisdiction in this opinion.
or other physical presence in New York. Id. ¶ 4–10. As part of its recruiting eﬀorts, its

admissions team travels the country to visit prospective students. In 2018, the team collectively

attended nearly 900 admission events, including 175 college fairs, one of which took place at the

Javits Center in New York City in November 2018. Id. ¶ 11; Decl. of Camille Bouknight

(“Bouknight Decl.”) ¶ 3, Doc. 27.

       Jason Camacho attended that fair, as well. First Amended Compl. (“Compl.”) ¶ 33,

Doc. 18. Camacho is a blind resident of Brooklyn, New York. Id. ¶ 20. He currently attends the

Catholic Guild for the Blind and avers that he intends to attend a four-year college to obtain a

bachelor’s degree. Decl. of Jason Camacho (“Camacho Decl.”) ¶¶ 4, 5, Doc. 31. While at the

fair, he spoke “to representatives of several colleges,” but, ﬁnding that the information they

oﬀered was “limited,” he left. Id. ¶ 8. He does not allege that he spoke with anyone representing

Emerson College, and neither Emerson’s records nor the people staﬃng Emerson’s table suggest

he, or any visually impaired person, approached the table that day. Bouknight Decl. ¶¶ 5, 6.

       Camacho avers that he spent the next several days on his computer, researching the

colleges that had attended the fair. Camacho Decl. ¶ 8. During this research, he went to

Emerson’s website, located at www.emerson.edu. Compl. ¶ 34. To browse the website, he

attempted to use screen-reader software called JAWS, which reads aloud each element on a

webpage, allowing a visually impaired user to navigate the page. Id. ¶¶ 25, 26, 32.

       He alleges that certain aspects of the design of Emerson’s website prevented him from

obtaining useful information. Generally, he alleges that images and links on the website

sometimes did not contain any associated text, which prevented his screen reader from being

able to tell him about the contents of those elements. Id. ¶ 36. More speciﬁcally, he avers that a

pop-up box prevented him from being able to use his screen reader to navigate to a net-price



                                                 2
calculator he wished to use to calculate his anticipated ﬁnancial aid. Camacho Decl. ¶ 11. �e

calculator is operated by the College Board at npc.collegeboard.org/app/emerson. Decl. of Jason

Beals (“Beals Decl.”) ¶ 5, Doc. 33.

       Emerson’s website allows prospective students to apply to the college, schedule a visit

and tour, and request additional information from admissions staﬀ. Compl. ¶ 10. �e website

does not allow recruits to complete their application, however, because an in-person interview is

required that cannot be scheduled through the website. Beals Decl. ¶ 4, 9. Any payments made

by current or prospective students are made through a third-party website. Id. ¶ 10.

       Nine days after he visited the fair at the Javits Center, Camacho ﬁled a lawsuit under Title

III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., as well as the New York

Human Rights Law, N.Y. Exec. Law § 296, New York State Civil Rights Law § 40-c(2), and the

Rehabilitation Act of 1973, 29 U.S.C. § 794. Class Action Compl., Doc. 1. In the complaint,

which he amended in March 2019, he alleged that his diﬃculties in collecting information about

Emerson violated his rights under each of these laws, and he demanded injunctive relief along

with statutory damages. Compl. at 28, 29. He also sought to certify a class of those who have

faced similar diﬃculties. Id. ¶¶ 53–60.

       Emerson ﬁled a motion to dismiss under Rule 12(b) arguing that this Court could not

exercise personal jurisdiction over it or, in the alternative, that Camacho had not suﬀered injury

suﬃcient to establish Article III standing and thus subject-matter jurisdiction. Doc. 24. It

supplemented its motion with several declarations from Emerson staﬀ. See Cabalquinto,

Bouknight, and Beals Decls. Camacho supplemented his opposition to the motion with his own

declaration. See Camacho Decl.




                                                 3
II.    RULE 12(b)(2) AND PERSONAL JURISDICTION

       “A plaintiﬀ opposing a motion to dismiss under Rule 12(b)(2) for lack of personal

jurisdiction has the burden of establishing that the court has jurisdiction over the defendant.”

BHC Interim Funding, LP v. Bracewell & Patterson, LLP, No. 02 Civ. 4695 (LTS) (HBP), 2003

WL 21467544, at *1 (S.D.N.Y. June 25, 2003) (citing Bank Brussels Lambert v. Fiddler

Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999)). To meet this burden where there has

been no discovery or evidentiary hearing, the plaintiﬀ must plead facts suﬃcient for a prima

facie showing of jurisdiction. Id. �e Court construes all of the plaintiﬀ’s allegations as true and

resolves all doubts in his favor. Casville Invs., Ltd. v. Kates, No. 12 Civ. 6968 (RA), 2013 WL

3465816, at *3 (S.D.N.Y. July 8, 2013) (citing Porina v. Marward Shipping Co., 521 F.3d 122,

126 (2d Cir. 2008)). “However, a plaintiﬀ may not rely on conclusory statements without any

supporting facts, as such allegations would ‘lack the factual speciﬁcity necessary to confer

jurisdiction.’” Art Assure Ltd., LLC v. Artmentum GmbH, No. 14 Civ. 3756 (LGS), 2014 WL

5757545, at *2 (S.D.N.Y. Nov. 4, 2014) (quoting Jazini v. Nissan Motor Co., Ltd., 148 F.3d 181,

185 (2d Cir. 1998)). As 12(b)(2) motions are “inherently . . . matter[s] requiring the resolution of

factual issues outside of the pleadings,” courts may rely on additional materials when ruling on

such motions. John Hancock Prop. & Cas. Ins. Co. v. Universale Reinsurance Co., No. 91 Civ.

3644 (CES), 1992 WL 26765, at *1 n.1 (S.D.N.Y. Feb. 5, 1992); accord Darby Trading Inc. v.

Shell Int’l Trading and Shipping Co., 568 F. Supp. 2d 329, 334 (S.D.N.Y. 2008).

       In a diversity action, personal jurisdiction is determined in accordance with the law of the

forum in which the federal court sits. Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d

Cir. 2001). In New York, this determination involves a two-step analysis. Metro. Life Ins. Co. v.

Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996). �e Court must ﬁrst determine whether



                                                 4
personal jurisdiction is appropriate pursuant to the state’s general jurisdiction statute, C.P.L.R.

§ 301, or its long-arm jurisdiction statute, C.P.L.R. § 302. 2 If and only if the Court’s exercise of

personal jurisdiction is deemed appropriate according to New York law, the second step is an

evaluation of whether the Court’s exercise of personal jurisdiction comports with the Due

Process Clause of the United States Constitution. Chloe v. Queen Bee of Beverly Hills, LLC, 616

F.3d 158, 163–64 (2d Cir. 2010).

III.     DISCUSSION

         �e parties principally dispute whether C.P.L.R. § 302(a)(1) grants this Court personal

jurisdiction over Emerson. 3 Under § 302(a)(1), a court examines “(1) whether the defendant

‘transacts any business’ in New York and, if so, (2) whether this cause of action ‘aris[es] from’

such a business transaction.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007)

(citing Deutsche Bank Sec., Inc. v. Mont. Bd. of Invs., 850 N.E.2d 1140, 1142 (N.Y. 2006)).

Ultimately, a defendant transacts business within the meaning of § 302(a)(1) when it

purposefully “avails itself of the privilege of conducting activities [in New York], thus invoking

the beneﬁts and protections of its laws.” Fischbarg v. Doucet, 880 N.E.2d 22, 26 (N.Y. 2007)

(quoting McKee Elec. Co. v. Rauland-Borg Corp., 229 N.E.2d 604, 607 (N.Y. 1967)). “As for

the second part of the test, a suit will be deemed to have arisen out of a party’s activities in New




2
  C.P.L.R. § 302(a) allows a court to exercise personal jurisdiction over a non-domiciliary defendant who: (1)
“transacts any business within the state or contracts anywhere to supply goods or services in the state;” (2) “commits
a tortious act within the state . . .;” (3) “commits a tortious act without the state causing injury to person or property
within the state . . . ;” or (4) “owns, uses or possesses any real property situated within the state.”
3
  In his opposition, Camacho only argues that this Court has speciﬁc jurisdiction over Emerson. Additionally,
although he cites C.P.L.R. § 302(a)(2) once in his brief, he presents no arguments or authority supporting his
position that Emerson committed any tortious act against him in New York. See also Weeahandi v. Am. Statistical
Ass’n, No. 14 Civ. 7688 (AT), 2015 WL 5821634, at *4 (S.D.N.Y. Sept. 30, 2015) (ﬁnding that neither the ADA nor
the New York or New York City Human Rights laws sound in tort for the purposes of § 302(a)(2)). �e Court thus
focuses only on § 302(a)(1).

                                                            5
York if there is an articulable nexus, or a substantial relationship, between the claim asserted and

the actions that occurred in New York.” Best Van Lines, 490 F.3d at 246 (internal quotations and

alterations omitted).

         Camacho points to three transactions that could bring Emerson within the reach of

§ 302(a)(1) for the purposes of his claim, but he focuses the majority of his arguments on urging

the Court to ﬁnd that Emerson’s operation of emerson.edu suﬃces. �e Court begins its analysis

there.

         A. �e Website

         Operating a website that may be accessed from New York, without more, does not bring

the operator within the jurisdiction of New York courts. Best Van Lines, 490 F.3d at 253. To

determine whether the operation of a website amounts to the transaction of business in New

York, courts typically look at the degree of interactivity oﬀered by the website. See Touro

College v. Fondazione Touro University Rome Onlus, No. 16 Civ. 3136 (DAB), 2017 WL

4082481, at *8 (S.D.N.Y. Aug. 31, 2017); see also Best Van Lines, 490 F.3d at 252 (suggesting

that this interactivity framework is helpful for determining whether a defendant transacted

business in New York). If the website is purely passive — that is, if it is only for the posting of

information — then the operation of the website does not rise to the level of a transaction for the

purposes of New York jurisdiction. See Best Van Lines, 490 F.3d at 252 (quoting Zippo Mfg. Co.

v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997)). If the website allows for

transactions to be completed, for example by allowing the purchase of goods or services, then the

website is fully interactive and can support the exercise of New York’s jurisdiction over those

transactions. See id. Many websites, however, fall within a middle category, “permit[ing] the

exchange of information between users in another state and the defendant.” Citigroup Inc. v.



                                                  6
City Holding Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y. 2000) (citing Zippo, 952 F.Supp. at 1124).

�is middle category may be a basis for jurisdiction “depending on the level and nature of the

exchange.” Id.

       Emerson’s website falls within this middle category of websites that mix interactive and

non-interactive features. It mainly focuses on providing visitors with information about

Emerson’s operations, including, as plaintiﬀ alleges:

           school location and hours, curriculum and programs of instruction, aca-
           demic calendars, course and admission prerequisites, cost of tuition, avail-
           able ﬁnancial aid, career services, accreditation, faculty, campus security,
           transfer credits, textbooks, and other vital information needed by prospec-
           tive students in order to make an informed decision about [Emerson].

Compl. ¶ 30.

       �e website does provide some level of interactivity, though. It allows students to apply

to the college, for example, and schedule appointments with admissions counselors. It also

allows prospective students the ability to submit applications, although no fees are paid through

the web site and there are additional steps necessary to complete the application that cannot be

taken through the website.

       Camacho points to Emerson’s net price calculator, as well, which allows students to input

their ﬁnancial information and receive an estimate of the amount of ﬁnancial aid for which they

could qualify. Camacho does not provide any information in his complaint or declaration about

where on the website this calculator is located. Emerson, by contrast, declares that this

calculator is hosted and operated on a separate domain by the College Board, not Emerson. A

review of the website conﬁrms that Emerson’s declaration is true. See Diaz v. Kroger Co., No.

18 CIV. 7953 (KPF), 2019 WL 2357531, at *7 n.10 (S.D.N.Y. June 4, 2019) (conducting

independent review of website referenced in the complaint to resolve factual dispute). �e


                                                 7
calculator is not on emerson.edu; the Court will not consider it for purposes of determining

whether Emerson’s website is interactive. Cf. Ye Old Time Keeper, Inc. v. C.R. Martin

Auctioneers, Inc., No. 18 Civ. 4377 (ADS)(ARL) 2018 WL 1832930, at *6 (E.D.N.Y. Apr. 17,

2018) (ﬁnding a passive website that referred users to a third-party site with interactive features

was not interactive for purposes of personal jurisdiction).

         Emerson’s website is similar to websites other courts have found to fall within this

middle category. For example, in Touro College, the court found a college website that allowed

users to “download program information” and access an admission form as part of the middle

category. 2017 WL 4082481, at *9. It also allowed prospective students to contact the college’s

staﬀ for more information. Id. In Sullivan v. N.J. Strong Licensing LLC, the court found that a

gym website that allowed members to manage their proﬁle and apply to advertise in the gym was

in the middle category, as well. No. 18 Civ. 7753 (RA), 2019 WL 3066492, at *3 (S.D.N.Y. July

12, 2019). Like these sites, Emerson’s website primarily serves to connect users to the college

without allowing those users to directly engage in its business. Indeed, to receive any

educational service, a user would need to, at some point, go to one of Emerson’s campuses or

oﬃces, none of which are in New York. Cf. id. (noting that a New York website user would need

to travel out of state in order to receive a service).

         Camacho fails to convince the Court otherwise. He (with a parenthetical quotation

contained within another citation, Doc. 34 at 9) points the Court to a single case where a court

found a website anything like Emerson’s to be suﬃciently interactive to allow the exercise of

personal jurisdiction by virtue of its interactivity alone. 4 �e case, Thomas Publishing Co. v.


4
  Camacho also cites Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 170 (2d Cir. 2010). But that case is
completely irrelevant for this proposition because it involves a site that allowed users to purchase and have shipped
to them physical goods. Id.

                                                          8
Industrial Quick Search, Inc., involved a business that made its money by running display

advertisements against search results of manufacturing and industrial companies. 237 F. Supp.

2d 489, 491 (S.D.N.Y. 2002). �e court there found that the website allowed users “to submit

company listings, track product areas, and submit e-mails directly to IQS’s sales department.”

Id. at 492. �ose features directly enabled advertisers to transact business with the company and

made the site fully interactive, allowing the exercise of personal jurisdiction on their own;

Emerson’s website contains no such feature.

        �e only feature that approximates those in Thomas Publishing is Emerson’s application.

According to Emerson, however, a student is unable to complete any transactions solely on the

website, as the listings business features in Thomas Publishing allowed. Furthermore, the

payment of any fees or tuition is on a third-party site, keeping emerson.edu further removed from

transactions of any kind, much less with New York. Cf. Ye Old Time Keeper, Inc., 2018 WL

1832930, at *6. Camacho does not allege in his complaint or aver in his declaration anything to

the contrary, so the Court must conclude that the website is part of the middle category of

interactivity.

        With Camacho having failed to show the Emerson website is fully interactive, “the

question then, is whether [Emerson] purposefully targeted New York users through [its]

website.” Touro College, 2017 WL 4082481, at *10 (citing Best Van Lines, 490 F.3d at 252).

But Camacho has entirely neglected to make a prima facie case that the answer is “yes.” His

complaint mentions no webpages directed at New York recruits, for example, and his declaration

does not indicate he came across any web-speciﬁc marketing eﬀorts directed at the state.

�erefore, Emerson’s operation of its website is not a business transaction aimed at New York.

See id. at *11.



                                                 9
        Even it if were, the interactive elements of the website do not give rise to the claim at

hand. Camacho alleges in his complaint that he generally had diﬃculty with the website due to

the lack of alt-text and similar features. In his declaration, he brings a new claim that pop-up

boxes were interfering with his ability to navigate to the net price calculator. Neither of these

claims implicate the only parts of the website even approaching interactivity: the calculator itself

(assuming, for the moment, it is properly considered in this analysis), contact forms, and the

application.

        Accordingly, no part of the website provides a suﬃcient basis to allow this Court to

exercise speciﬁc jurisdiction over Emerson under CPLR §302.

        B. Recruiting Within New York State and Serving Students from New York

        Camacho puts forth two other potential bases for speciﬁc jurisdiction: Emerson’s

recruiting eﬀorts within New York and the revenue it earns from students from New York. Both

are easily disposed of. Even assuming that they are transactions directed at New York, they have

nothing to do with the claim at issue here. 5

        In the case of recruiting eﬀorts, Camacho does not allege that he interacted with

Emerson’s staﬀ even once at the Javits college fair. Nor does he allege that any Emerson

representative or signage directed him to the college’s website or otherwise directly enticed him

to interact with the features that posed barriers to him. �ere must be some nexus between the

recruiting eﬀorts and the allegedly discriminatory website, but Camacho has failed to even

attempt to articulate one. See Best Van Lines, 490 F.3d at 246; see also Licci v. Lebanese Can.




5
  Emerson attempts to argue that recruiting eﬀorts alone cannot support a claim for personal jurisdiction, citing
Meyer v. Board of Regents of the University of Oklahoma, No. 13 Civ. 3128 (CM), 2014 WL 2039654, at*3–*4
(S.D.N.Y. May 14, 2014). But that case addresses a claim of general, not speciﬁc, jurisdiction, and has no bearing
to the case at hand.

                                                        10
Bank, SAL, 960 N.Y.S.2d 695, 703 (2012) ([T]he “arise-from” prong [of analysis under

§ 302(a)(1)] limits the broader “ transaction-of-business” prong to confer jurisdiction only over

those claims in some way arguably connected to the transaction.”).

       �e case of the New York students attending Emerson is even more attenuated.

Camacho’s memorandum of law argues without support in his complaint or declaration, that

Emerson makes over $35 million per year from about 570 students that attend the school from

New York. Doc. 30 at 5–6. But a memorandum of law is “not evidence at all,” Gianullo v. City

of New York, 322 F.3d 139, 142 (2d Cir. 2003) — for the purposes of a motion to dismiss for

personal jurisdiction, complaints and declarations are. �e Court does not consider this

unsupported allegation.

       Even if the Court were to consider it, Camacho’s argument would fall short because the

revenue from current New York students is irrelevant to Camacho’s claims of having diﬃculty

on Emerson’s website. Moreover, he did not attempt to visit parts of the Emerson website that

serve current students. Camacho cites Excelsior College v. Frye for the proposition that having

students from New York exposes a school to suit in the state. 306 F. Supp. 2d 226, 229 (S.D.

Cal. 2008). But Excelsior deals with an online school whose online students lived in New York.

Id. �e transactions in Excelsior that gave rise to the complaint had a nexus to the claim alleged

because the education of those students occurred online. Id. Here, not only has Camacho failed

to establish that Emerson is an online school, he has also failed to establish that he had any

diﬃculty in accessing online educational services.

       Camacho has failed to make a prima facie case that any transaction Emerson conducted

in New York gave rise to his claims. Accordingly, this Court does not have personal jurisdiction

under C.P.L.R. § 302(a)(1). Because it has determined that it does not have personal jurisdiction



                                                 11
